Citation Nr: 1705477	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, the Board remanded the issues on appeal for further development.  However, additional development remains necessary, and the appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that these matters were the subject of a previous remand.  However, for the reasons that follow another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, most of the Veteran's service treatment records are unavailable.  In November 2009, the National Personnel Records Center (NPRC) confirmed that available service treatment records from microfiche were mailed and that the available service records show that the Veteran's service treatment records were sent to "South Carolina State VA" at separation.  See also September 1988 Form AF 330.  Although the RO issued memorandums in January 2010 and June 2012 regarding the unavailability of the Veteran's complete service treatment records, as the evidence shows that the Veteran's service treatment records were sent to "South Carolina State VA" at separation, further attempts should be made to obtain the outstanding service treatment records from all appropriate government entities.

Second, the Veteran contends that during service in the United States Air Force in the winter of 1966 he fell 9 feet from the wing of an aircraft and landed on his left shoulder and back.  See February 2015 statement.  He also reported having problems with his knees beginning in the 1970s, noting that they were often strained from bending and stooping due to his duties as an aircraft mechanic during service.  Id.  Pursuant to the Board's April 2015 remand, the Veteran was afforded VA examinations in August 2015, regarding the nature and etiology of his service-connected bilateral knee disorder, bilateral shoulder disorder, and low back disorder.  These examinations are inadequate as the examiner's opinions were based on incorrect facts.  

The August 2015 VA examiner noted that the Veteran had undergone surgeries for a torn rotator cuff in both shoulders and had traumatic arthritis in his right shoulder.  The examiner opined that it is less likely as not that the Veteran's current bilateral shoulder condition was caused by, or related to, his active service.  The examiner explained that, while the Veteran reported having shoulder problems during service, his complaints were not progressive or chronic as the evidence first shows that his left shoulder problems started in 2006 (40 years after service) and that his right shoulder problems stated in 2009 (43 years after service).  As discussed above, the Veteran was separated from service in August 1988 and most of his service treatment records are unavailable.  Thus, the examiner's unfavorable opinion is based on a factually flawed premise that the Veteran was first treated for his shoulder problems 40 or more years after his separation from service.  The examiner's conclusion that the Veteran's shoulder problems during service were not progressive and chronic lacks evidentiary support as most of the service treatment records are missing.  

The August 2015 examiner also diagnosed degenerative arthritis of the spine and opined that it is less likely as not that the Veteran's current back condition was caused by, or is related to, active service as the Veteran did not seek treatment for his back condition until April 1998, which the examiner stated was 22 years after his release from service.  The examiner acknowledged the Veteran's self-reported history of back problems beginning in service.  However, the examiner concluded that the condition was not progressive and chronic as the Veteran did not seek treatment until 22 years after he was separated from active service.  The examiner concluded that the Veteran's current back condition is secondary to his work related fall in 1998, which subsequently required a decompressive laminectomy.  As reiterated above, the Veteran had active service from August 1965 to August 1988, and most of his service treatment records are missing.  Thus, the examiner in his rationale for the unfavorable opinion incorrectly more than doubled the gap in time between the Veteran's separation from service in 1988 and his treatment of back problems in 1998.  Further, the examiner's opinion that the back problems in service were not progressive nor chronic is unsubstantiated as most of the Veteran's service treatment records are missing.  

As for the Veteran's knees, the August 2015 VA examiner diagnosed left knee meniscal tear, osteoarthritis of both knees, and status post bilateral total knee arthroplasty (in 2010).  The examiner opined that it is less likely as not that the Veteran's current bilateral knee condition was caused by, or related to, his active service.  In rendering the opinion, the examiner considered the Veteran's contention that he had bilateral knee problems during service and determined that the complaints were not progressive and chronic as the Veteran had no documented knee complaints until his twisting injury in June 1998, which the examiner stated was 22 years after service.  The examiner's opinion that the Veteran did not have progressive and chronic knee problems in service is unsubstantiated as the Veteran's service treatment records are missing.  Also, the examiner, in his rationale for the unfavorable opinion, incorrectly more than doubled the gap in time between the Veteran's separation from service in 1988 and the treatment for his knee problems in 1998.  Thus, the August 2015 VA examiner's opinion regarding the knees also is inadequate.  

For reasons discussed above, the August 2015 VA opinions regarding the nature and etiology of the Veteran's bilateral shoulder, bilateral knee, and low back disorders are inadequate.  The United States Court of Appeals for Veterans Claims has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, addendum opinions need to be obtained regarding the nature and etiology of the Veteran's bilateral shoulder, bilateral knee, and low back disorders.  
Third, VA treatment records in July 2015 show that records from the Southern Orthopedics and Sports Medicine regarding the Veteran's left shoulder are associated with VISTA Imaging.  Although earlier records from this facility are associated with the file, it is unclear whether the records referenced in the July 2015 VA treatment note have been added to the record.  As such, a request or requests for any outstanding VA treatment records to include those in VISTA Imaging, must be made. 

Lastly, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  In this regard, the Board notes that the August 2015 VA examination for the spine shows that the Veteran was in receipt of workmen's compensation benefits.  An attempt needs to be made to associate these records with the file.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate government entities, to include all appropriate federal repository of records to obtain service treatment records from the Veteran's period from August 1965 to August 1988.  In attempting to obtain the records consider the fact that the Veteran's September 1988 Form AF 330 shows that his service treatment records were sent to "South Carolina State VA" at separation.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Add to the claims folder all records associated with VISTA Imaging pertaining to the Veteran's shoulders, knees, and low back.  The Board is also particularly interested in any workmen's compensation records pertaining to the Veteran's shoulders, knees, and low back.
3. With regard to the records requested in action paragraphs #1-#2, follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Afterwards, obtain addendum opinions from the examiner who conducted the August 2015 VA examinations pertaining to the Veteran's shoulders, knees, and back.  If this examiner is unavailable another appropriate examiner should provide the opinions.  The claims file must be made available to the examiner for review.  After reviewing the claims file the examiner must:

a.) Identify/diagnose all current bilateral shoulder, bilateral knee, and low back disorders shown to be present during the pendency of the appeal.   

b.) For each identified disorder of the shoulders, knees, and low back, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  In rendering the opinions and providing supporting rationale, the examiner must consider the facts that the Veteran had active service from August 1965 to August 1988 and that most of his service treatment record are unavailable.  If any outstanding service treatment records become available due to the development requested above, the examiner is asked to consider them.  In rendering the opinions the examiner must address the following: 

i.) The Veteran's contention that during service in the United States Air Force he fell 9 feet from the wing of an aircraft and landed on his left shoulder and back.  See February 2015 statement.  He also reported having problems with his knees beginning in the 1970s, noting that they were often strained from bending and stooping as an aircraft mechanic during service.  Id.  

ii.) The examiner also must discuss a statement dated in May 2011 from the Veteran's immediate supervisor during service who confirmed that the Veteran had problems with his knees and back during service, which prevented him from being able to run during his aerobic tests.

iii.) The Veteran's DD 214 Form that shows that he was an airlift aircraft maintenance technician for nearly 23 years and that he retired from service in the United States Air Force.

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why. 

5. Then, readjudicate the issues of entitlement to service connection for bilateral shoulder, bilateral knee, and low back disorders.  If any benefit sought is not granted, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

